Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 09/30/2020 has been entered into this application. Claims 10, 18 and 22-23 are cancelled. 
Information Disclosure Statement
The information disclosure statement filed on 09/30/2020 has been entered and considered by the examiner.
Drawings
The drawings filed on 09/30/2020, has been accepted for examination.  
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a projection module”, within claims 9, 11-17, 19-21 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya et al. (2007/0285666 A1).

Regarding claim 1, Utsunomiya discloses a projection module (figs. 1-2, 4-6) comprising: 
a laser emitter (102) comprising implicitly a light emitting surface from which laser light is emitted [par. 0045 and 0061-62]; and 
a reflective grating a spectral means/a diffraction grating (107) comprising a reflecting surface that is arranged obliquely having a slanting or sloping direction, inclined and/or at an angle relative to the light emitting surface from the light Source (102) and is provided with a grating microstructure thereon as can be seen in front surface of diffraction grating (107), the grating microstructure being configured to expand the laser light to form a laser pattern depicted by (111/112), and the reflecting surface being configured to adjust an exit angle of the laser pattern [pars. 0062].
As to claims 2-5, Utsunomiya also discloses a structure that is implementing limitations such as, wherein the laser emitter (102) comprises an edge-emitting laser or a vertical-cavity surface-emitting laser is anticipated by light source 102 is not particularly limited as long as it emits a sufficient quantity of light in an objective wavelength region, but a light-emitting element, particularly, a light emitting diode and a semiconductor laser are preferable [par. 0061] (claim 2); further comprising a substrate (101) on which the laser emitter is arranged, the light emitting surface being perpendicular to the substrate (101) (claim 3); Utsunomiya device/system as a single/one unit anticipates further comprising directly and/or indirectly a fixing (101), the reflective grating a spectral means/a diffraction grating (107) comprising a mounting surface facing away from the reflecting surface, and the fixing member being connected to the mounting surface of the reflective grating to fix the reflective grating as can be seen in depicted (figs. 1-2, 4-6) (claim 4); wherein the reflective grating is a triangular prism and comprises a bearing surface, the reflecting surface, and a connecting surface connecting the bearing surface and the reflecting surface, and wherein the bearing surface is arranged on the substrate is included in wherein the examples of such spectral means include a transmission grating, a reflecting diffraction grating and a prism. FIG. 1 shows an example using the reflecting diffraction grating [par. 0062] (claim 5).
For the purpose of clarity, the single system inherently includes housing, a housing= a part designed to contain, or support a component(s). 
As to claims 6-8, Utsunomiya also discloses a structure that is implementing limitations such as, wherein the grating microstructure as can be seen in front surface of diffraction grating (107) is capable of being a nanoscale grating microstructure and is evenly distributed on the reflecting surface (claim 6); wherein a region of the reflecting surface provided with the grating microstructure covers a range of a light-emitting field of view of the laser emitter the light Source (102) (claim 7); and wherein a collimation lens (106) is arranged between the laser emitter the light Source (102) and the reflective grating and located on an incident path of the laser light from the light Source (102), and the collimation lens (106) is configured to collimate light rays emitted from the laser emitter into a collimated light beam and transmit the collimated light beam to the reflective grating [par. 0068](claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-17, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (2007/0285666 A1) in view of Brahm et al. (2019/0360799 A1).

As to claims 9 and 17, Utsunomiya teaches of a structured light three-dimensional imaging device is included in an information-acquiring device for acquiring information on an objective substance to be detected (figs. 1-2, 4-6) comprising: a single system an information-acquiring device (figs. 1-2, 4-6) inherently includes a housing, a housing is a part designed to contain, or support a component(s)/element(s) of the system as a single/one unit; 

a projection module is combination of elements such as (102, 122, 105 and 106) configured to emit a laser pattern towards a target object an objective substance to be detected (see abstract), and comprising: 
a laser emitter (102) comprising implicitly a light emitting surface from which laser light is emitted [par. 0045 and 0061-62]; and 
a spectral means/a diffraction grating (107) comprising a reflecting surface that is arranged obliquely having a slanting or sloping direction, inclined and/or at an angle relative to the light emitting surface from the light Source (102) and is provided with a grating microstructure thereon as can be seen in front surface of diffraction grating (107), wherein the grating microstructure is configured to expand the laser light to form the laser pattern depicted by (111/112), and the reflecting surface is configured to adjust an exit angle of the laser pattern depicted by (111/112), and 
Utsunomiya teaches of an image forming light-receiving element (103) of light reflected by the diffraction grating [pars. 0062]. 
Utsunomiya fail to explicitly specify that the light-receiving element is a camera.
Brahm from the same field of endeavor teaches of using light-receiving element is a camera wherein the image(s) of an object is recorded by means of camera(s), to reconstruct or calculate by means of triangulation a three-dimensional contour of the object with the structured light patterns projected onto the surface of the object Brahm (Brahm, [pars. 0004 and 0045-46]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Utsunomiya by using camera(s) as an image forming light-receiving element in order to accurately record and/or reconstruct an image of an object, as per teaching of Brahm (Brahm, (Brahm, [pars. 0004 and 0045-46]).

As to claims 11-13 and 19-21, Utsunomiya when modified by Brahm, Utsunomiya also discloses a structure that is implementing limitations such as, wherein the projection module the combination of elements such as (102, 122, 105 and 106) further comprises a substrate (101) on which the laser emitter is arranged, and the light emitting surface is perpendicular to the substrate [par. 0061] (claims 11 and 19); wherein the projection module the combination of elements such as (102, 122, 105 and 106) further comprises implicitly a fixing member arranged on the substrate (101), the reflective grating a spectral means/a diffraction grating (107) comprises implicitly a mounting surface facing away from the reflecting surface, and the fixing member is connected on the mounting surface of the reflective grating to fix the reflective grating as can be seen in depicted (figs. 1-2, 4-6) (claims 12 and 20); and wherein the reflective grating a spectral means/a diffraction grating (107) is a triangular prism and comprises a bearing surface, the reflecting surface, and a connecting surface connecting the bearing surface and the reflecting surface, and wherein the bearing surface is arranged on the substrate is included in wherein the examples of such spectral means include a transmission grating, a reflecting diffraction grating and a prism. FIG. 1 shows an example using the reflecting diffraction grating [par. 0062] (claims 13 and 21);
For the purpose of clarity, the single system inherently includes housing, a housing is a part designed to contain, or support a component(s). 
as can be seen in front surface of diffraction grating (107) is capable of being a nanoscale grating microstructure and is evenly distributed on the reflecting surface (claim 14); wherein a region of the reflecting surface provided with the grating microstructure covers a range of a light-emitting field of view of the laser emitter the light Source (102) (claim 15); and wherein a collimation lens (106) is arranged between the laser emitter the light Source (102) and the reflective grating and located on an incident path of the laser light from the light Source (102), and the collimation lens (106) is configured to collimate light rays emitted from the laser emitter into a collimated light beam and transmit the collimated light beam to the reflective grating [par. 0068](claims 16 and 24).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a projection module/an electronic apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886